Contract No.: 750506071011


Non-Undertaking Short-Term Revolving Financing Agreement


October 11th, 2007


This agreement is hereby entered into between:



(1)  
Citibank China Co., Ltd. Shenzhen Branch (hereinafter referred to as the Lending
Bank), with its address at: Block A, F9, CITIC Tower, Middle Shennan Road,
Futian District, Shenzhen, and




(2)  
Shenzhen Highpower Technology Co., Ltd. (hereinafter referred to as the
Customer), with its address at: Block A2, Luoshan Industrial Park, Shanxia
Village, Pinghu Town, Longgang District, Shenzhen.



The Parties hereby enter into the agreements as follows:



1.
The General Terms and Conditions of the Financing Agreement and any other
ancillary documentation attached hereto shall be a constituent part of this
Agreement.




2.
The maximum financing amount shall be equivalent to USD Two Millions.



The Lending Bank shall, for the purpose of calculating the maximum financing
amount, have the right to calculate based on the exchange rate it determines. In
case that the total outstanding amounts hereunder exceed the foregoing maximum
amount due to any fluctuation of the exchange rate at any time, the Lending Bank
shall be entitled to request the Customer to immediately pay the related
excessive amount.



3.
Currency of financing: USD/RMB




4.
Financing Methods and Limit:




·
Discount Business: RMB equivalent no more than USD 1.5 Million

·
Pre-Balance Risks: No more than USD 500,000.00



In any event, the total amount of all outstanding financing under the foregoing
financing methods shall not exceed the maximum financing amount.



5.
Maximum Term of Each Method:




·
Discount Business: 3 months

·
Pre-Balance Risks: 12 months


1

--------------------------------------------------------------------------------




6.
Loan Interest Rate/Commission Rate/Financing Interest Rate:



· In terms of any Discount Business: the interest rate shall be subject to the
relevant ancillary documents.



7.
Purpose of Financing:



· In terms of the Discount Business, the loan is obtained for the purchase of
raw materials.


· In terms of the Pre-Balance Risks, the Customer shall make all transactions
for the purpose of hedge.


8.     Guaranty and Guarantors:

·
The Customer shall provide cash guaranty under the Pledge Agreement with the
Lending Bank via the Guarantors.

·
Hong Kong Highpower Technology Company Limited shall provide guaranty by issuing
a letter of guarantee.

·
Pan Dangyu shall provide guaranty by issuing a letter of guarantee.

·
Li Wenliang provide guaranty by issuing a letter of guarantee.

·
Ma Wenwei provide guaranty by issuing a letter of guarantee.



9.     Penalty Rate:


Subject to the provisions set forth in Article 12 of the General Terms and
Conditions of the Financing Agreement, the penalty rate shall be:


RMB: The penalty rate shall be the minimum penalty rate allowed according to the
relevant regulations by the People’s Bank of China for overdue loans, including
both principal and interest.


USD: The penalty rate shall be decided by the Lending Bank in its own
discretion.


10.    Loan Limit Setup Fee:


The Customer shall pay to the Lending Bank loan limit setup fees according to
the amount, time and other requirements set forth in the Document of Loan Limit
Setup Fees issued by the Lending Bank from time to time.


11.    Special Conditions on Pre-Balance Risks:


Where the Lending Bank determines at any time that the losses calculated per
market value climb to a certain amount or percentage (as determined in the sole
discretion by the Lending Bank according to its internal calculation method),
the Lending Bank shall be entitled but not obligated to request in its sole
discretion the Customer to provide additional deposit pledge; the Customer
hereby agrees and undertakes to enter into the relevant pledge agreement with
the Lending Bank and deposit the corresponding amount as the additional pledge
ed within two (2 ) working, and complete the formalities as stipulated by
national laws and regulations as well as required by the Lending Bank.

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their formally authorized representatives respectively as of the date first
written hereof. This agreement shall come into force upon execution by the
formally authorized representatives of the Parties.


For and on behalf of the Lending Bank:
For and on behalf of the Customer

 
By:
[Illegible Signature]
(signature)
By:
[Illegible Signature]
(signature)
                 
(Customer Corporate Seal) (Seal of
Shenzhen Highpower Technology Co., Ltd.)



Witnessed/Verified By:
   
Print Name
     
Signature


3

--------------------------------------------------------------------------------


 
Letter of Guarantee
 
This letter of guarantee (hereinafter referred to as the “Letter”) is issued in
Shanghai on October 11th, 2007 by Pan Dangyu (hereinafter referred to as the
“Guarantor”), a citizen of the People’s Republic of China, with its address at
Room 604, Apartment 2, Block 34, No. 463 Residential Compound, Shou Gou Ling
Road, Tianhe District, Guangzhou, Guangdong Province, China; and ID No.:
430104196803184316. The beneficiary to the Letter is Citibank China Co., Ltd.
including all its branches and sub branches (hereinafter referred to as the
“Guarantee”).
 
This Letter is aimed to guarantee, (i) the financing agreement (hereinafter
referred to as the “Financing Agreement”) dated October 11th, 2007 by and
between Shenzhen Highpower Technology Co., Ltd. as the borrower (hereinafter
referred to as the “Principal Debtor”) and the Guarantee as the loan bank,
whereby the Guarantee shall provide the loan with total amount equivalent to USD
2 Million (hereinafter referred to as the “Financing”) to the Principal Debtor;
and (ii) the main agreement on deriving deals (hereinafter referred to as the
“Main Agreement”, which together with the Financing Agreement are referred to as
“Such Agreements”) signed on October 11th, 2007 by the Principal Debtor as Party
B and the Guarantee as Party A.
 
The terms and expressions used but not otherwise defined in this Letter shall
have the same meaning as in the Financing Agreement or the Main Agreement to the
extent the same terms and expression are defined therein.
 
Whereas the Guarantee and Principal Debtor have entered into Such Agreements,
the Guarantor agrees as follows:

1

--------------------------------------------------------------------------------


 
1. Guaranty and Indemnity
 
The Guarantor unconditionally guarantees to pay any or all outstanding amounts
(existing or subsequent amounts) due and payable or to be due and payable by the
Principal Debtor under Such Agreements (including any modification or supplement
made thereto from time to time as well as any deal confirmation or similar
confirmation documents made on reliance of the Main Agreement), with or without
other guaranty, that become due as a result of maturity or accelerated repayment
or any other reasons. The debt shall include but not limited to principal,
interest, charge, default interest, penalty, cost, expenditure, compensation,
payment, expense, and any expense or other payment obligations arising from the
enforcement by the Guarantee of the rights prescribed hereunder or strict
performance of any terms or clauses hereof (all aforesaid obligations are herein
referred to as the “Debt”). In the event the Principal Debtor fails to pay full
amount of any Debt (at the prescribed due date or any other due date agreed as a
result of accelerated repayment or any other reasons), the Guarantor shall, at
the request of the Guarantee, pay said Debt to the Guarantee on behalf of the
Principal Debtor without any delay, as if the Guarantor had become the Principal
Debtor in place of the actual Principal Debtor. The Guarantor shall meanwhile
pay any interest accrued on such overdue Debt from the due date of payment to
the date when the Guarantor fully pays the required amounts under this Letter,
at a rate equal to the annual interest rate applicable to such Debt payable by
the Principal Debtor from time to time under the Financing Agreement. This
Letter is a repayment guarantee instead of a guarantee for debt collection. The
due and outstanding amounts of debt and expenses set forth on the vouchers
produced by the Guarantee shall be final to the Guarantor. As an independent
obligation, the Guarantor agrees that if any debt guaranteed by the Guarantor
becomes unenforceable, invalid or illegal (whether such circumstance exists now
or whether it has become known or may become known to any Party hereto in the
future), the Guarantor shall, as a major obligation of the Guarantor and upon
request by the Guarantee, immediately indemnify the Guarantee for any cost, loss
or indebtedness incurred as a result of such circumstance. The amount of such
cost, loss or indebtedness of the Guarantee shall be equal to the amounts
otherwise repayable to the Guarantee.
 
2. Absolute Guarantee
 
This Letter is a continuous guarantee which shall become valid from the date of
signature and remain in force till the date when the Guarantor informs the
Guarantee of the cancellation of this Letter. The notice shall take force after
the Guarantee receives the notice or on a later date specified in the notice. It
is however provided that the said cancellation hereof shall not restrict or
terminate any guaranty on related deals already agreed hereunder between the
parties before cancellation.

2

--------------------------------------------------------------------------------


 
To the extent permitted by the applicable laws of the People’s Republic of China
(hereinafter referred to as “China”; but for the purpose of this Letter, Hong
Kong, Macao or Taiwan shall be excluded), the obligations of the Guarantor
hereunder shall be unconditional, and the Guarantor shall waive its right of
defense in respect of any of the following: (i) The unenforceability, invalidity
or illegality of any Debt; (ii) Any modification, amendment or waiver of any
clauses regarding the Debt or any consent regarding any deviation from the debt
clauses, including changes to any extension or renewal of any period or terms,
or in any payment method or place, made with or without notice to the Guarantor
whatsoever; (iii) Any exchange, replacement, release of, or any unfulfilled
security interest in, or any damage to any collaterals used to secure the Debt
repayment hereunder; (iv) The Principal Debtor loses its capacity, power,
authorization or its legal person status required for or incurs any change to
its corporate existence, corporate structure or ownership, or it incurs any
insolvency, bankruptcy, restructuring, or any other similar procedures that may
affect the Principal Debtor or any of its assets or which may cause termination
or elimination of any Debt; (v) Any right of claim, right of setoff or other
rights that the Guarantor may have from time to time against the Principal
Debtor, regardless of whether such rights are related to the transactions
contemplated hereunder, to the extent that the provisions herein cannot prevent
such claims from being made in any separate litigation or necessary
counterclaim; (vi) Any laws, statutes or regulations in any jurisdiction
affecting the Debt clauses or the rights of the Guarantee, including but not
limited to: (A) The implementation of any such laws, statutes or regulations of
the jurisdiction (including prior approval) will forbid the exchange of non-US
currencies (as defined below) into US dollars or remittance of fund out of the
jurisdiction, or make it impossible to obtain US dollars in the legal foreign
exchange market in the jurisdiction according to common business practices; or
(B) any orders are announced for closing down business operations of the banking
sector in the jurisdiction or for suspension of payment, or the jurisdiction or
the government imposes any orders for suspension of repayment on any due and
outstanding amounts or requests for any rearrangement or restructuring, or
requires prior approval for any repayment; or (C) the obligation of repayment
set forth herein for any debt incurred in the said jurisdiction is directly or
indirectly deprived by way of State or governmental confiscation,
nationalization, or requisition; or (D) any war (declared or not), insurrection,
revolution, enemy actions, civil turmoil or any event in the jurisdiction having
similar impact as those described in the subsections (A), (B) or (C) above (all
events described in (A) to (D) above shall be limited to those occurring or
existing on or after the date of this Letter); and (vii) Any other circumstance
(including but not limited to limitation of prosecution) or any representation
(or the reliance on such representation) of the Guarantee which may constitute
an objection or discharge of all or part of the obligations of the Principal
Debtor or the Guarantor.
 
Without prejudice to the generality of the foregoing and if permitted by the PRC
laws, in respect of any Debt, if the Debt is denoted in US dollars or in foreign
currencies other than the currency of the jurisdiction where the Principal
Debtor is primarily based, as it is stipulated in the relevant agreement giving
rise to such Debt, the Guarantor warrants that it will strictly follow the terms
of such agreement in making payments to the Guarantee, including provisions on
amounts and types of currency of payment as stipulated thereunder, without
regard to any applicable laws taking effect from time to time in the
jurisdiction where the Principal Debtor is primarily based, or any orders,
decrees or regulations issued by the said jurisdiction.

3

--------------------------------------------------------------------------------


 
The tenet of this Article 2 is to expressly set forth that the obligations of
the Guarantor under this Letter are absolute and unconditional in any
circumstances.
 
3. Waive of Rights
 
The Guarantor hereby waives (i) any requirement on the Guarantee regarding any
instant, diligent notices of acceptance or non-acceptance or any other notices
in connection with any Debt and this Letter; and (ii) any requirement on the
Guarantee to exercise any right or take any action against the Principal Debtor,
or to request any collateral security or credit support therefrom.
 
4. Re-effectiveness
 
This Letter shall be consecutively valid. Under certain circumstances, if at any
time all or part of the debts of the Principal Debtor (whether it is debt of the
Principal Debtor or any security on such debt or any amounts hereunder or
otherwise) are paid or cancelled, or rearranged by way of repayment, guarantee
or other disposals, but such repayment, cancellation or rearrangement are
revoked or the Guarantee must refund the received amounts due to any insolvency,
bankruptcy, liquidation, administration or restructuring of the Principal Debtor
as if such repayment, cancellation or rearrangement has never been made before,
then the effectiveness of this Letter shall be restored.
 
5. Right of Subrogation
 
The Guarantor shall not claim, enforce or exercise any right of subrogation that
it may obtain under this Letter. The Guarantor shall may obtain such right of
subrogation by paying in the currency of denomination as set forth hereunder or
in other currencies determined by the Guarantee till it has irrevocably repaid
all debts in full and terminated all agreements whereby the Guarantee undertakes
to provide loans. In the event the Guarantor claims for the right of subrogation
in violation of this Article, the Guarantor shall immediately return any payment
received to the Guarantee.

4

--------------------------------------------------------------------------------


 
6. Non-Competition
 
The Guarantor shall have no right to act as debtee or claim any of such rights,
or have any right of claim to the assets of Principal Debtor or compete with the
Guarantee in case of bankruptcy or liquidation of the Principal Debtor. In the
event the Guarantor claims for such rights in violation of this Article, the
Guarantor shall keep any amounts received as a result thereof on behalf of the
Guarantee and shall pay the amounts to the Guarantee immediately after it
receives them.
 
7. Sub-Debtee
 
The Guarantor shall undertake to the Guarantee that he or she will not claim for
or collect any repayment, early repayment or any other payment resulting from or
in connection with the Principal Debtor’s performance of its obligations set
forth hereunder until the completion of repayment of all debts, regardless
whether the repayment is made in cash, or intangible assets or by setoff method.
However, if the Guarantor is requested by the Guarantee or required by law to
register or claim any rights against the Principal Debtor in respect of any
sub-debt, it shall process such procedures in accordance with the instructions
of the Guarantee, receive any payment on behalf of the Guarantee, and return
such payment to the Guarantee immediately after it receives them. The Guarantor,
as the Principal Debtor, hereby waives any right he or she may have to request
the Guarantee to first claim any right of recourse against the Principal Debtor
in respect of any debt according to the Financing Agreement and/or the Main
Agreement.
 
8. Taxes
 
Any payment prescribed in this Letter shall not be deducted, including all
current or future payments, but excluding the income tax and franchise taxes
(all taxes, charges, deductions, fees or withholding tax and all related debts
are referred to as the “Taxes”) imposed in accordance with the laws issued in
the place of jurisdiction or local government where the corporation or loan bank
of the Guarantee locates. In case the Guarantor deducts any of taxes from the
payable amount according to any relevant laws, (i) the payable amount shall be
increased accordingly so as to make sure the Guarantee can receive its
receivables after the deduction aforesaid (including the deduction of extra
payables applicable under this Article) as if no such deduction has been made;
(ii) the Guarantor shall perform such deduction aforesaid, and (iii) pay for all
deducted items to the taxation administration or any other government institutes
according to relevant laws. In addition, the Guarantor shall also pay for any
stamp tax, document tax, consumption tax, asset tax or other similar charges
(referred to as “Other Taxes”) arising hereunder from signature, delivery or
registration of this Letter or related to the debts aforesaid or upon the
current or future payment prescribed under this Letter. The Guarantor shall
immediately submit both original and certified copy of the receipt of payment to
the Guarantee, and at the request indemnify the Guarantee for any taxes, charges
or other debts (including penalty, interest and expenses) paid by the Guarantee
within thirty days, regardless whether the Taxes or Other Taxes aforesaid are
legal. Without prejudice to the effectiveness of the other agreements referred
herein, the agreement and obligations of the Guarantor set forth in this Article
shall remain effective after repayment of both principal and interest and the
termination of this Letter.

5

--------------------------------------------------------------------------------


 
9. Place and Currency of Payment
 
In case the debts are payable in US dollars, the Guarantor shall pay to the
place and the account designated by the Guarantee. In case the debts are payable
in any foreign currency other than US dollars (referred to as “Non-US Currency”)
and no agreement has been reached regarding the time and place of such payment,
the Guarantor shall, at the selection of the Guarantee, (i) pay the debts in
Non-US Currency and in the prescribed payable place, or (ii) pay US dollars to
any account designated by the Guarantee in the prescribed place. In case the
payment is made according to subsection (ii) above, the Guarantor shall pay
equivalent US dollars with the debt amount to the Guarantee. Ordinary bank
procedures shall be applied in the calculation of exchange rate. The Guarantee
shall make sure the Guarantor is able to purchase equivalent US dollars in the
place of payment on the payment date; provided, however, that the foregoing
provision in this paragraph shall not be applicable to any payment in Non-US
Currency due to application of any non-US laws, orders, decrees or regulations,
in which case, for the purpose of this Letter, the debts shall still be deemed
to be payable in US dollars and be paid to the Guarantee according to the first
sentence of this Article 9. The Guarantor shall indemnify any additional
expenses to the Guarantee for purchase of foreign exchanges according to this
Article. For the purpose of this Article 9, any evidence shall be sufficient if
it can demonstrate that the Guarantee will suffer losses if it converts or
purchases foreign exchange.

6

--------------------------------------------------------------------------------


 
10. Right of Setoff
 
Should the laws of the People’s Republic of China allow, if the Guarantor fails
to make payment when its obligations become due and payable, the Guarantee shall
be authorized to set off any and all debts with any deposit (ordinary or
special, fixed or current, temporary or formal whatsoever), stock, bond,
commercial document or other assets held or controlled by the Guarantee from
time to time, or with any amounts that the Guarantee owes to the Guarantor at
any time or any indebtedness incurred by the Guarantee to the Guarantor’s credit
or account at any time, regardless whether the Guarantee has made any other
claim hereunder. The Guarantee shall inform the Guarantor of the setoff
immediately after the same occurs, provided however that any failure to send
such a notice shall not affect the effectiveness of such setoff or use if
permitted by the laws of the People’s Republic of China. The right of the
Guarantee stipulated herein is in addition to any other rights and remedy the
Guarantee may have, including but not limited to other rights of setoff. To the
extent permitted by the laws of the People’s Republic of China, the Guarantor
agrees to waive any right of setoff he or she may have against the Guarantee,
and not exercise any rights under its obligations set forth hereunder without
restricting the effectiveness of the aforesaid waiver.
 
11. Representations and Warranties
 
The Guarantor represents and warrants that: (i) the Guarantor is legally
qualified to sign, deliver and perform this Letter, and will not break any law
or any contractual limitation with binding force over the Guarantor; (ii) the
Guarantor signs, delivers and performs this Letter without any authorization,
approval, notice or registration by any government institute, or supervision
organization or any third party; (iii) the obligations prescribed here in this
Letter, once signed and delivered by the Guarantor, shall become effective and
have binding force on the Guarantor; (iv) the Guarantor has not taken any steps
or legal procedures (if any) related with bankruptcy; and (v) the Guarantor has
reached the minimum age requirement according to applicable laws, has good
reason, and has entered into this Letter out of his/her own free will after
he/she has sought independent professional advice (including legal advice) on
all of his/her obligations hereunder this Letter and come to a thorough
understanding of the nature of such obligations. The representations and
warranties contained in this clause shall be deemed to be repeatedly made by the
Guarantor each day in any period when the debts remain unpaid or not discharged,
as the case may be.
 
12. Undertakings
 
The Guarantor hereby undertakes to the Guarantee that unless it is otherwise
agreed by the Guarantee, so long as any debt remains unpaid, the Guarantor shall
(i) comply with all applicable laws, statutes, and requirements and orders of
any government authorities having jurisdiction; (ii) pay for all taxes,
evaluation expenses, administrative charges or collection based on the incomes,
revenues or assets of the Guarantor before any penalty is charged in order not
to cause any lien, mortgage or any burden of rights to any of the assets
aforesaid; (iii) sign any other document or bills, including any negotiable bill
and take any action reasonably requested by the Guarantee for the purpose of
implementation of this Letter; (iv) the Guarantor, without any prior consent of
the Guarantee in written form, shall not (A) undertake, guarantee or endorse any
other obligation, or be directly or indirectly responsible for any obligations
of any individual, enterprise or company other than the obligations of the
Guarantor prescribed herein; or (B) sell, lease or dispose or transfer any
material part of his or her assets.

7

--------------------------------------------------------------------------------


 
13. Consecutive Guaranty
 
This Letter constitutes a consecutive guaranty and is applicable to any current
or future debts regardless of the time of such debts. This Letter is irrevocable
and remains fully effective throughout the period of validity until all payable
amounts prescribed herein are irrevocably paid and all agreements related to
such debts are terminated. This Letter is an extra guaranty on and over any
other guaranty the Guarantee may have now or in the future regarding any debt,
and will not affect nor be affected by such other guaranty. To the extent
permitted by the laws of the People’s Republic of China, and in order to
maximize the amount of recovery of debts from the Principal Debtor in any actual
or potential bankruptcy or dissolution (other than the fact that the Principal
Debtor makes repayment to the Guarantee), the Guarantee may put such recovered
amounts into a temporary account with accrual of interest. The amounts shall be
kept in such account (interest-bearing temporary account) until the Guarantee is
satisfied with the following: The Guarantee has no more obligation to make any
payment in respect of the Debt and the Guarantee has irrevocably collected all
amounts payable to the Guarantee under the Debt.
 
14. Amendment
 
No amendment or abandon of any clause of this Letter and no consent given by the
Guarantor to any deviation from the terms of with this Letter shall be deemed
valid unless they are made in writing and signed by the Guarantee. Subject to
the Guarantees’ signature, such abandonment or consent shall be valid for
special purposes under special circumstances.

8

--------------------------------------------------------------------------------


 
15. Address
 
All notices and other communications prescribed herein shall be in writing
(including telefax), and sent by mail, telefax or express mail. Any notice to
the Guarantor shall be to the attention of Pan Dangyu at the address: Luoshan
Industrial Park, Pinghu Town, Longgang District, Shenzhen City, 51811l, and any
notice to the Guarantee shall be to the attention of Johnson Liu, Citibank China
Co., Ltd., at the address: F35, Citigroup Tower, No.33, Huayuanshiqiao Road,
Pudong District, Shanghai, China, 200120, and CC (carbon copy) to Johnson Liu,
Block A, F9, CITIC Tower, No.1093, Middle Shennan Road, Futian District,
Shenzhen City, 51803l; or sent to any other address specified in any written
notice from one party to the other. All notices or other documents sent by mail
shall become effective immediately after they are put into the mailbox, and
notices sent by telefax shall become effective once sent out.
 
16. Credit Award Authorization
 
The Guarantor shall, without reliance on the Guarantee, independently analyze
the credit status and make his or her own decision to sign this Letter based on
any proper documents and information. The Guarantor shall have sufficient
methods to successively obtain basic information regarding the business,
operations and financial status of the Principal Debtor, and has not and will
not depend on any such information provided by the Guarantee. The Guarantor
acknowledges and understands that he or she can materially benefit, directly or
indirectly from the credit award prescribed herein, and he or she fully agrees
and understands the terms and conditions of this Letter and the legal meaning of
such terms and conditions hereof.
 
17. Transfer of Rights
 
To the extent permitted by the PRC laws, this Letter shall have binding force
over the Guarantor and any of its successors or assigns. The Guarantor shall not
transfer his or her rights or obligations without prior consent of the
Guarantee. The Guarantee may at any time transfer any of its rights or
obligations (if any) prescribed herein to any other entity or individual after
sending notice to the Guarantor. The Guarantor agrees such notice of right
transfer can be made in any written form determined by the Guarantee at its sole
discretion, and such transfer by the Guarantee requires no prior approval and
consent of the Guarantor. The Guarantor further agrees that it is bound and will
continue to be bound by this Letter regardless of such transfer of rights by the
Guarantee.

9

--------------------------------------------------------------------------------


 
18. Accumulative Rights
 
The rights and remedies the Guarantee is entitled to hereunder shall be in
addition to and not exclusive of any other rights and remedies that the
Guarantee may enjoy under any laws, other agreements or documents. Any delay on
the part of the Guarantee to perform any of its rights shall not be deemed a
waiver of such rights.
 
19. Joint and Several Liability
 
The Guarantor shall bear joint and several liability with any other guarantor
(if any) for the debts aforesaid according to the laws of the People’s Republic
of China. The Guarantor acknowledges and agrees that any of his or her
obligations under this Letter shall not be relieved, or damaged or affected in
any manner whatsoever in case the obligations of other guarantor are cancelled
or terminated, and/or such obligations become invalid, illegal or not
unenforceable.
 
20. Disclosure of Information
 
The Guarantor hereby irrevocably and unconditionally agrees that the Guarantee
may disclose any information held by the Guarantee regarding debt, deposit,
transfer or any other deal information or similar information of the Guarantor:
(i) to any professional consultation institutes or their employees, or any other
party providing services to the Guarantee, and/or (ii) to the headquarters,
branches, or affiliates of the Guarantee, and/or (iii) to the regulatory bodies,
judicial bodies or other government agencies of China or USA, including any
state, provincial and municipal governments, or the government authorities at
the place of other guarantors, headquarters of the Guarantee or its other
branches or affiliates, and/or (iv) to any participants, or assignees or
transferees of any rights (including any potential any participants, or
assignees or transferees under any loans related to such debts); and/or (v) to
any potential purchasers of the assets and liabilities of the Guarantee, and
candidates for merging with the Guarantee, or any inheritors or any other person
having similar legal status.
 
21. Personal Information
 
The Guarantor hereby agrees to the collection, processing and use by the
Guarantee of any personal information regarding to and provided by the
Guarantor; and the information aforesaid may also be obtained by the Guarantee
(i) for the purpose of processing any deal between the Guarantee and the
Guarantor, or (ii) for the purpose of soliciting business from the Guarantor or
for any third party to solicit business from the Guarantor; and/or (iii) for
other purpose allowed by other laws and regulations.

10

--------------------------------------------------------------------------------


 
22. Severability
 
In the event any of the clauses prescribed in this Letter is or becomes illegal,
invalid or unenforceable in any jurisdiction, it shall not affect (i) the
effectiveness or enforceability of other clauses of this Letter in such
jurisdiction; or (ii) the effectiveness or enforceability of the clause
aforesaid or any other clauses of this Letter in other jurisdictions.
 
23. Judgment
 
If, for the purpose of obtaining any court judgment, any amount falling due
hereunder must be converted from US Dollars into Non-US Currencies, the
Guarantor agrees to apply ordinary bank procedures for purpose of determining
the exchange rate and the Guarantee shall be able to purchase US Dollars with
such Non-US Currency one working day before the final judgment is issued.
Notwithstanding the final judgment in Non-US Currency, the obligations of the
Guarantor falling due hereunder shall be relieved on the date of payment only to
the extent of any amount in Non-US Currency declared due and payable by the
Guarantor to the Guarantee as specified in the judgment. The Guarantee may
purchase US Dollars with such Non-US Currency as per ordinary bank procedures.
In the event the purchased US Dollars fall short of the US Dollar amount
previously due and owing to the Guarantee, the Guarantor agrees, as a separate
obligation, to indemnify any loss to the Guarantee arising in connection
therewith, regardless of the result of the court judgment. In the event the
purchased US Dollars exceed the US Dollar amount previously due and owing to the
Guarantee, the Guarantee agrees to remit the excessive portion to the Guarantor.
 
24. Governing Laws
 
This Letter shall be subject to, governed by and interpreted in accordance with
the laws of the People’s Republic of China. The Guarantor shall irrevocably
submit to the non-exclusive jurisdiction of the local court in the place of the
Guarantee.
 
11

--------------------------------------------------------------------------------


 
Pan Dangyu
   
   /s/ Pan Dangyu
(Signature)

 
ID No.:
 
Witnessed/Verified By: 
Johnson Liu, Manager
 
Print Name
     
/s/ [illegible signature]
 
Signature


12

--------------------------------------------------------------------------------


 
Letter of Guarantee
 
This letter of guarantee (hereinafter referred to as the “Letter”) is issued in
Shanghai on October 11th, 2007 by Ma Wenwei (hereinafter referred to as the
“Guarantor”), a citizen of the People’s Republic of China, with its address at
Room 602, No. 68, North Ji Li Xia Road, Haizhu District, Guangzhou, Guangdong
Province, China; and ID No.: 44010619700240338. The beneficiary to the Letter is
Citibank China Co., Ltd. including all its branches and sub branches
(hereinafter referred to as the “Guarantee”).
 
This Letter is aimed to guarantee, (i) the financing agreement (hereinafter
referred to as the “Financing Agreement”) dated October 11th, 2007 by and
between Shenzhen Highpower Technology Co., Ltd. as the borrower (hereinafter
referred to as the “Principal Debtor”) and the Guarantee as the loan bank,
whereby the Guarantee shall provide the loan with total amount equivalent to USD
2 Million (hereinafter referred to as the “Financing”) to the Principal Debtor;
and (ii) the main agreement on deriving deals (hereinafter referred to as the
“Main Agreement”, which together with the Financing Agreement are referred to as
“Such Agreements”) signed on October 11th, 2007 by the Principal Debtor as Party
B and the Guarantee as Party A.
 
The terms and expressions used but not otherwise defined in this Letter shall
have the same meaning as in the Financing Agreement or the Main Agreement to the
extent the same terms and expression are defined therein.
 
Whereas the Guarantee and Principal Debtor have entered into Such Agreements,
the Guarantor agrees as follows:

1

--------------------------------------------------------------------------------


 
7. Guaranty and Indemnity
 
The Guarantor unconditionally guarantees to pay any or all outstanding amounts
(existing or subsequent amounts) due and payable or to be due and payable by the
Principal Debtor under Such Agreements (including any modification or supplement
made thereto from time to time as well as any deal confirmation or similar
confirmation documents made on reliance of the Main Agreement), with or without
other guaranty, that become due as a result of maturity or accelerated repayment
or any other reasons. The debt shall include but not limited to principal,
interest, charge, default interest, penalty, cost, expenditure, compensation,
payment, expense, and any expense or other payment obligations arising from the
enforcement by the Guarantee of the rights prescribed hereunder or strict
performance of any terms or clauses hereof (all aforesaid obligations are herein
referred to as the “Debt”). In the event the Principal Debtor fails to pay full
amount of any Debt (at the prescribed due date or any other due date agreed as a
result of accelerated repayment or any other reasons), the Guarantor shall, at
the request of the Guarantee, pay said Debt to the Guarantee on behalf of the
Principal Debtor without any delay, as if the Guarantor had become the Principal
Debtor in place of the actual Principal Debtor. The Guarantor shall meanwhile
pay any interest accrued on such overdue Debt from the due date of payment to
the date when the Guarantor fully pays the required amounts under this Letter,
at a rate equal to the annual interest rate applicable to such Debt payable by
the Principal Debtor from time to time under the Financing Agreement. This
Letter is a repayment guarantee instead of a guarantee for debt collection. The
due and outstanding amounts of debt and expenses set forth on the vouchers
produced by the Guarantee shall be final to the Guarantor. As an independent
obligation, the Guarantor agrees that if any debt guaranteed by the Guarantor
becomes unenforceable, invalid or illegal (whether such circumstance exists now
or whether it has become known or may become known to any Party hereto in the
future), the Guarantor shall, as a major obligation of the Guarantor and upon
request by the Guarantee, immediately indemnify the Guarantee for any cost, loss
or indebtedness incurred as a result of such circumstance. The amount of such
cost, loss or indebtedness of the Guarantee shall be equal to the amounts
otherwise repayable to the Guarantee.
 
8. Absolute Guarantee
 
This Letter is a continuous guarantee which shall become valid from the date of
signature and remain in force till the date when the Guarantor informs the
Guarantee of the cancellation of this Letter. The notice shall take force after
the Guarantee receives the notice or on a later date specified in the notice. It
is however provided that the said cancellation hereof shall not restrict or
terminate any guaranty on related deals already agreed hereunder between the
parties before cancellation.

2

--------------------------------------------------------------------------------


 
To the extent permitted by the applicable laws of the People’s Republic of China
(hereinafter referred to as “China”; but for the purpose of this Letter, Hong
Kong, Macao or Taiwan shall be excluded), the obligations of the Guarantor
hereunder shall be unconditional, and the Guarantor shall waive its right of
defense in respect of any of the following: (i) The unenforceability, invalidity
or illegality of any Debt; (ii) Any modification, amendment or waiver of any
clauses regarding the Debt or any consent regarding any deviation from the debt
clauses, including changes to any extension or renewal of any period or terms,
or in any payment method or place, made with or without notice to the Guarantor
whatsoever; (iii) Any exchange, replacement, release of, or any unfulfilled
security interest in, or any damage to any collaterals used to secure the Debt
repayment hereunder; (iv) The Principal Debtor loses its capacity, power,
authorization or its legal person status required for or incurs any change to
its corporate existence, corporate structure or ownership, or it incurs any
insolvency, bankruptcy, restructuring, or any other similar procedures that may
affect the Principal Debtor or any of its assets or which may cause termination
or elimination of any Debt; (v) Any right of claim, right of setoff or other
rights that the Guarantor may have from time to time against the Principal
Debtor, regardless of whether such rights are related to the transactions
contemplated hereunder, to the extent that the provisions herein cannot prevent
such claims from being made in any separate litigation or necessary
counterclaim; (vi) Any laws, statutes or regulations in any jurisdiction
affecting the Debt clauses or the rights of the Guarantee, including but not
limited to: (A) The implementation of any such laws, statutes or regulations of
the jurisdiction (including prior approval) will forbid the exchange of non-US
currencies (as defined below) into US dollars or remittance of fund out of the
jurisdiction, or make it impossible to obtain US dollars in the legal foreign
exchange market in the jurisdiction according to common business practices; or
(B) any orders are announced for closing down business operations of the banking
sector in the jurisdiction or for suspension of payment, or the jurisdiction or
the government imposes any orders for suspension of repayment on any due and
outstanding amounts or requests for any rearrangement or restructuring, or
requires prior approval for any repayment; or (C) the obligation of repayment
set forth herein for any debt incurred in the said jurisdiction is directly or
indirectly deprived by way of State or governmental confiscation,
nationalization, or requisition; or (D) any war (declared or not), insurrection,
revolution, enemy actions, civil turmoil or any event in the jurisdiction having
similar impact as those described in the subsections (A), (B) or (C) above (all
events described in (A) to (D) above shall be limited to those occurring or
existing on or after the date of this Letter); and (vii) Any other circumstance
(including but not limited to limitation of prosecution) or any representation
(or the reliance on such representation) of the Guarantee which may constitute
an objection or discharge of all or part of the obligations of the Principal
Debtor or the Guarantor.
 
Without prejudice to the generality of the foregoing and if permitted by the PRC
laws, in respect of any Debt, if the Debt is denoted in US dollars or in foreign
currencies other than the currency of the jurisdiction where the Principal
Debtor is primarily based, as it is stipulated in the relevant agreement giving
rise to such Debt, the Guarantor warrants that it will strictly follow the terms
of such agreement in making payments to the Guarantee, including provisions on
amounts and types of currency of payment as stipulated thereunder, without
regard to any applicable laws taking effect from time to time in the
jurisdiction where the Principal Debtor is primarily based, or any orders,
decrees or regulations issued by the said jurisdiction.

3

--------------------------------------------------------------------------------


 
The tenet of this Article 2 is to expressly set forth that the obligations of
the Guarantor under this Letter are absolute and unconditional in any
circumstances.
 
9. Waive of Rights
 
The Guarantor hereby waives (i) any requirement on the Guarantee regarding any
instant, diligent notices of acceptance or non-acceptance or any other notices
in connection with any Debt and this Letter; and (ii) any requirement on the
Guarantee to exercise any right or take any action against the Principal Debtor,
or to request any collateral security or credit support therefrom.
 
10. Re-effectiveness
 
This Letter shall be consecutively valid. Under certain circumstances, if at any
time all or part of the debts of the Principal Debtor (whether it is debt of the
Principal Debtor or any security on such debt or any amounts hereunder or
otherwise) are paid or cancelled, or rearranged by way of repayment, guarantee
or other disposals, but such repayment, cancellation or rearrangement are
revoked or the Guarantee must refund the received amounts due to any insolvency,
bankruptcy, liquidation, administration or restructuring of the Principal Debtor
as if such repayment, cancellation or rearrangement has never been made before,
then the effectiveness of this Letter shall be restored.
 
11. Right of Subrogation
 
The Guarantor shall not claim, enforce or exercise any right of subrogation that
it may obtain under this Letter. The Guarantor shall may obtain such right of
subrogation by paying in the currency of denomination as set forth hereunder or
in other currencies determined by the Guarantee till it has irrevocably repaid
all debts in full and terminated all agreements whereby the Guarantee undertakes
to provide loans. In the event the Guarantor claims for the right of subrogation
in violation of this Article, the Guarantor shall immediately return any payment
received to the Guarantee.

4

--------------------------------------------------------------------------------


 
12. Non-Competition
 
The Guarantor shall have no right to act as debtee or claim any of such rights,
or have any right of claim to the assets of Principal Debtor or compete with the
Guarantee in case of bankruptcy or liquidation of the Principal Debtor. In the
event the Guarantor claims for such rights in violation of this Article, the
Guarantor shall keep any amounts received as a result thereof on behalf of the
Guarantee and shall pay the amounts to the Guarantee immediately after it
receives them.
 
10. Sub-Debtee
 
The Guarantor shall undertake to the Guarantee that he or she will not claim for
or collect any repayment, early repayment or any other payment resulting from or
in connection with the Principal Debtor’s performance of its obligations set
forth hereunder until the completion of repayment of all debts, regardless
whether the repayment is made in cash, or intangible assets or by setoff method.
However, if the Guarantor is requested by the Guarantee or required by law to
register or claim any rights against the Principal Debtor in respect of any
sub-debt, it shall process such procedures in accordance with the instructions
of the Guarantee, receive any payment on behalf of the Guarantee, and return
such payment to the Guarantee immediately after it receives them. The Guarantor,
as the Principal Debtor, hereby waives any right he or she may have to request
the Guarantee to first claim any right of recourse against the Principal Debtor
in respect of any debt according to the Financing Agreement and/or the Main
Agreement.
 
11. Taxes
 
Any payment prescribed in this Letter shall not be deducted, including all
current or future payments, but excluding the income tax and franchise taxes
(all taxes, charges, deductions, fees or withholding tax and all related debts
are referred to as the “Taxes”) imposed in accordance with the laws issued in
the place of jurisdiction or local government where the corporation or loan bank
of the Guarantee locates. In case the Guarantor deducts any of taxes from the
payable amount according to any relevant laws, (i) the payable amount shall be
increased accordingly so as to make sure the Guarantee can receive its
receivables after the deduction aforesaid (including the deduction of extra
payables applicable under this Article) as if no such deduction has been made;
(ii) the Guarantor shall perform such deduction aforesaid, and (iii) pay for all
deducted items to the taxation administration or any other government institutes
according to relevant laws. In addition, the Guarantor shall also pay for any
stamp tax, document tax, consumption tax, asset tax or other similar charges
(referred to as “Other Taxes”) arising hereunder from signature, delivery or
registration of this Letter or related to the debts aforesaid or upon the
current or future payment prescribed under this Letter. The Guarantor shall
immediately submit both original and certified copy of the receipt of payment to
the Guarantee, and at the request indemnify the Guarantee for any taxes, charges
or other debts (including penalty, interest and expenses) paid by the Guarantee
within thirty days, regardless whether the Taxes or Other Taxes aforesaid are
legal. Without prejudice to the effectiveness of the other agreements referred
herein, the agreement and obligations of the Guarantor set forth in this Article
shall remain effective after repayment of both principal and interest and the
termination of this Letter.
 
 
5

--------------------------------------------------------------------------------

 
 
12. Place and Currency of Payment
 
In case the debts are payable in US dollars, the Guarantor shall pay to the
place and the account designated by the Guarantee. In case the debts are payable
in any foreign currency other than US dollars (referred to as “Non-US Currency”)
and no agreement has been reached regarding the time and place of such payment,
the Guarantor shall, at the selection of the Guarantee, (i) pay the debts in
Non-US Currency and in the prescribed payable place, or (ii) pay US dollars to
any account designated by the Guarantee in the prescribed place. In case the
payment is made according to subsection (ii) above, the Guarantor shall pay
equivalent US dollars with the debt amount to the Guarantee. Ordinary bank
procedures shall be applied in the calculation of exchange rate. The Guarantee
shall make sure the Guarantor is able to purchase equivalent US dollars in the
place of payment on the payment date; provided, however, that the foregoing
provision in this paragraph shall not be applicable to any payment in Non-US
Currency due to application of any non-US laws, orders, decrees or regulations,
in which case, for the purpose of this Letter, the debts shall still be deemed
to be payable in US dollars and be paid to the Guarantee according to the first
sentence of this Article 9. The Guarantor shall indemnify any additional
expenses to the Guarantee for purchase of foreign exchanges according to this
Article. For the purpose of this Article 9, any evidence shall be sufficient if
it can demonstrate that the Guarantee will suffer losses if it converts or
purchases foreign exchange.
 
10. Right of Setoff
 
Should the laws of the People’s Republic of China allow, if the Guarantor fails
to make payment when its obligations become due and payable, the Guarantee shall
be authorized to set off any and all debts with any deposit (ordinary or
special, fixed or current, temporary or formal whatsoever), stock, bond,
commercial document or other assets held or controlled by the Guarantee from
time to time, or with any amounts that the Guarantee owes to the Guarantor at
any time or any indebtedness incurred by the Guarantee to the Guarantor’s credit
or account at any time, regardless whether the Guarantee has made any other
claim hereunder. The Guarantee shall inform the Guarantor of the setoff
immediately after the same occurs, provided however that any failure to send
such a notice shall not affect the effectiveness of such setoff or use if
permitted by the laws of the People’s Republic of China. The right of the
Guarantee stipulated herein is in addition to any other rights and remedy the
Guarantee may have, including but not limited to other rights of setoff. To the
extent permitted by the laws of the People’s Republic of China, the Guarantor
agrees to waive any right of setoff he or she may have against the Guarantee,
and not exercise any rights under its obligations set forth hereunder without
restricting the effectiveness of the aforesaid waiver.

6

--------------------------------------------------------------------------------


 
11. Representations and Warranties
 
The Guarantor represents and warrants that: (i) the Guarantor is legally
qualified to sign, deliver and perform this Letter, and will not break any law
or any contractual limitation with binding force over the Guarantor; (ii) the
Guarantor signs, delivers and performs this Letter without any authorization,
approval, notice or registration by any government institute, or supervision
organization or any third party; (iii) the obligations prescribed here in this
Letter, once signed and delivered by the Guarantor, shall become effective and
have binding force on the Guarantor; (iv) the Guarantor has not taken any steps
or legal procedures (if any) related with bankruptcy; and (v) the Guarantor has
reached the minimum age requirement according to applicable laws, has good
reason, and has entered into this Letter out of his/her own free will after
he/she has sought independent professional advice (including legal advice) on
all of his/her obligations hereunder this Letter and come to a thorough
understanding of the nature of such obligations. The representations and
warranties contained in this clause shall be deemed to be repeatedly made by the
Guarantor each day in any period when the debts remain unpaid or not discharged,
as the case may be.
 
25. Undertakings
 
The Guarantor hereby undertakes to the Guarantee that unless it is otherwise
agreed by the Guarantee, so long as any debt remains unpaid, the Guarantor shall
(i) comply with all applicable laws, statutes, and requirements and orders of
any government authorities having jurisdiction; (ii) pay for all taxes,
evaluation expenses, administrative charges or collection based on the incomes,
revenues or assets of the Guarantor before any penalty is charged in order not
to cause any lien, mortgage or any burden of rights to any of the assets
aforesaid; (iii) sign any other document or bills, including any negotiable bill
and take any action reasonably requested by the Guarantee for the purpose of
implementation of this Letter; (iv) the Guarantor, without any prior consent of
the Guarantee in written form, shall not (A) undertake, guarantee or endorse any
other obligation, or be directly or indirectly responsible for any obligations
of any individual, enterprise or company other than the obligations of the
Guarantor prescribed herein; or (B) sell, lease or dispose or transfer any
material part of his or her assets.

7

--------------------------------------------------------------------------------


 
26. Consecutive Guaranty
 
This Letter constitutes a consecutive guaranty and is applicable to any current
or future debts regardless of the time of such debts. This Letter is irrevocable
and remains fully effective throughout the period of validity until all payable
amounts prescribed herein are irrevocably paid and all agreements related to
such debts are terminated. This Letter is an extra guaranty on and over any
other guaranty the Guarantee may have now or in the future regarding any debt,
and will not affect nor be affected by such other guaranty. To the extent
permitted by the laws of the People’s Republic of China, and in order to
maximize the amount of recovery of debts from the Principal Debtor in any actual
or potential bankruptcy or dissolution (other than the fact that the Principal
Debtor makes repayment to the Guarantee), the Guarantee may put such recovered
amounts into a temporary account with accrual of interest. The amounts shall be
kept in such account (interest-bearing temporary account) until the Guarantee is
satisfied with the following: The Guarantee has no more obligation to make any
payment in respect of the Debt and the Guarantee has irrevocably collected all
amounts payable to the Guarantee under the Debt.
 
27. Amendment
 
No amendment or abandon of any clause of this Letter and no consent given by the
Guarantor to any deviation from the terms of with this Letter shall be deemed
valid unless they are made in writing and signed by the Guarantee. Subject to
the Guarantees’ signature, such abandonment or consent shall be valid for
special purposes under special circumstances.

8

--------------------------------------------------------------------------------


 
28. Address
 
All notices and other communications prescribed herein shall be in writing
(including telefax), and sent by mail, telefax or express mail. Any notice to
the Guarantor shall be to the attention of Ma Wenwei at the address: Luoshan
Industrial Park, Pinghu Town, Longgang District, Shenzhen City, 51811l, and any
notice to the Guarantee shall be to the attention of Johnson Liu, Citibank China
Co., Ltd., at the address: F35, Citigroup Tower, No.33, Huayuanshiqiao Road,
Pudong District, Shanghai, China, 200120, and CC (carbon copy) to Johnson Liu,
Block A, F9, CITIC Tower, No.1093, Middle Shennan Road, Futian District,
Shenzhen City, 51803l; or sent to any other address specified in any written
notice from one party to the other. All notices or other documents sent by mail
shall become effective immediately after they are put into the mailbox, and
notices sent by telefax shall become effective once sent out.
 
29. Credit Award Authorization
 
The Guarantor shall, without reliance on the Guarantee, independently analyze
the credit status and make his or her own decision to sign this Letter based on
any proper documents and information. The Guarantor shall have sufficient
methods to successively obtain basic information regarding the business,
operations and financial status of the Principal Debtor, and has not and will
not depend on any such information provided by the Guarantee. The Guarantor
acknowledges and understands that he or she can materially benefit, directly or
indirectly from the credit award prescribed herein, and he or she fully agrees
and understands the terms and conditions of this Letter and the legal meaning of
such terms and conditions hereof.
 
30. Transfer of Rights
 
To the extent permitted by the PRC laws, this Letter shall have binding force
over the Guarantor and any of its successors or assigns. The Guarantor shall not
transfer his or her rights or obligations without prior consent of the
Guarantee. The Guarantee may at any time transfer any of its rights or
obligations (if any) prescribed herein to any other entity or individual after
sending notice to the Guarantor. The Guarantor agrees such notice of right
transfer can be made in any written form determined by the Guarantee at its sole
discretion, and such transfer by the Guarantee requires no prior approval and
consent of the Guarantor. The Guarantor further agrees that it is bound and will
continue to be bound by this Letter regardless of such transfer of rights by the
Guarantee.

9

--------------------------------------------------------------------------------


 
31. Accumulative Rights
 
The rights and remedies the Guarantee is entitled to hereunder shall be in
addition to and not exclusive of any other rights and remedies that the
Guarantee may enjoy under any laws, other agreements or documents. Any delay on
the part of the Guarantee to perform any of its rights shall not be deemed a
waiver of such rights.
 
32. Joint and Several Liability
 
The Guarantor shall bear joint and several liability with any other guarantor
(if any) for the debts aforesaid according to the laws of the People’s Republic
of China. The Guarantor acknowledges and agrees that any of his or her
obligations under this Letter shall not be relieved, or damaged or affected in
any manner whatsoever in case the obligations of other guarantor are cancelled
or terminated, and/or such obligations become invalid, illegal or not
unenforceable.
 
33. Disclosure of Information
 
The Guarantor hereby irrevocably and unconditionally agrees that the Guarantee
may disclose any information held by the Guarantee regarding debt, deposit,
transfer or any other deal information or similar information of the Guarantor:
(i) to any professional consultation institutes or their employees, or any other
party providing services to the Guarantee, and/or (ii) to the headquarters,
branches, or affiliates of the Guarantee, and/or (iii) to the regulatory bodies,
judicial bodies or other government agencies of China or USA, including any
state, provincial and municipal governments, or the government authorities at
the place of other guarantors, headquarters of the Guarantee or its other
branches or affiliates, and/or (iv) to any participants, or assignees or
transferees of any rights (including any potential any participants, or
assignees or transferees under any loans related to such debts); and/or (v) to
any potential purchasers of the assets and liabilities of the Guarantee, and
candidates for merging with the Guarantee, or any inheritors or any other person
having similar legal status.
 
34. Personal Information
 
The Guarantor hereby agrees to the collection, processing and use by the
Guarantee of any personal information regarding to and provided by the
Guarantor; and the information aforesaid may also be obtained by the Guarantee
(i) for the purpose of processing any deal between the Guarantee and the
Guarantor, or (ii) for the purpose of soliciting business from the Guarantor or
for any third party to solicit business from the Guarantor; and/or (iii) for
other purpose allowed by other laws and regulations.

10

--------------------------------------------------------------------------------


 
35. Severability
 
In the event any of the clauses prescribed in this Letter is or becomes illegal,
invalid or unenforceable in any jurisdiction, it shall not affect (i) the
effectiveness or enforceability of other clauses of this Letter in such
jurisdiction; or (ii) the effectiveness or enforceability of the clause
aforesaid or any other clauses of this Letter in other jurisdictions.
 
36. Judgment
 
If, for the purpose of obtaining any court judgment, any amount falling due
hereunder must be converted from US Dollars into Non-US Currencies, the
Guarantor agrees to apply ordinary bank procedures for purpose of determining
the exchange rate and the Guarantee shall be able to purchase US Dollars with
such Non-US Currency one working day before the final judgment is issued.
Notwithstanding the final judgment in Non-US Currency, the obligations of the
Guarantor falling due hereunder shall be relieved on the date of payment only to
the extent of any amount in Non-US Currency declared due and payable by the
Guarantor to the Guarantee as specified in the judgment. The Guarantee may
purchase US Dollars with such Non-US Currency as per ordinary bank procedures.
In the event the purchased US Dollars fall short of the US Dollar amount
previously due and owing to the Guarantee, the Guarantor agrees, as a separate
obligation, to indemnify any loss to the Guarantee arising in connection
therewith, regardless of the result of the court judgment. In the event the
purchased US Dollars exceed the US Dollar amount previously due and owing to the
Guarantee, the Guarantee agrees to remit the excessive portion to the Guarantor.
 
37. Governing Laws
 
This Letter shall be subject to, governed by and interpreted in accordance with
the laws of the People’s Republic of China. The Guarantor shall irrevocably
submit to the non-exclusive jurisdiction of the local court in the place of the
Guarantee.

11

--------------------------------------------------------------------------------


 
Ma Wenwei
     
    /s/ Ma Wenwei
 
(Signature)
     
ID No.:

 
Witnessed/Verified By:   
Johnson Liu, Manager
 
          Print Name
     
/s/ [illegible signature]
 
           Signature



12

--------------------------------------------------------------------------------


 
Letter of Guarantee
 
This letter of guarantee (hereinafter referred to as the “Letter”) is issued in
Shanghai on October 11th, 2007 by Li Wenliang (hereinafter referred to as the
“Guarantor”), a citizen of the People’s Republic of China, with its address at
Room 502, Block 7, No.2108, South Mingzhu Road, Qianshan Town, Xiangzhou
District, Zhuhai City, Guangdong Province, China; and ID No.:
230103196507173213. The beneficiary to the Letter is Citibank China Co., Ltd.
including all its branches and sub branches (hereinafter referred to as the
“Guarantee”).
 
This Letter is aimed to guarantee, (i) the financing agreement (hereinafter
referred to as the “Financing Agreement”) dated October 11th, 2007 by and
between Shenzhen Highpower Technology Co., Ltd. as the borrower (hereinafter
referred to as the “Principal Debtor”) and the Guarantee as the loan bank,
whereby the Guarantee shall provide the loan with total amount equivalent to USD
2 Million (hereinafter referred to as the “Financing”) to the Principal Debtor;
and (ii) the main agreement on deriving deals (hereinafter referred to as the
“Main Agreement”, which together with the Financing Agreement are referred to as
“Such Agreements”) signed on October 11th, 2007 by the Principal Debtor as Party
B and the Guarantee as Party A.
 
The terms and expressions used but not otherwise defined in this Letter shall
have the same meaning as in the Financing Agreement or the Main Agreement to the
extent the same terms and expression are defined therein.
 
Whereas the Guarantee and Principal Debtor have entered into Such Agreements,
the Guarantor agrees as follows:
 
1

--------------------------------------------------------------------------------


 
13. Guaranty and Indemnity
 
The Guarantor unconditionally guarantees to pay any or all outstanding amounts
(existing or subsequent amounts) due and payable or to be due and payable by the
Principal Debtor under Such Agreements (including any modification or supplement
made thereto from time to time as well as any deal confirmation or similar
confirmation documents made on reliance of the Main Agreement), with or without
other guaranty, that become due as a result of maturity or accelerated repayment
or any other reasons. The debt shall include but not limited to principal,
interest, charge, default interest, penalty, cost, expenditure, compensation,
payment, expense, and any expense or other payment obligations arising from the
enforcement by the Guarantee of the rights prescribed hereunder or strict
performance of any terms or clauses hereof (all aforesaid obligations are herein
referred to as the “Debt”). In the event the Principal Debtor fails to pay full
amount of any Debt (at the prescribed due date or any other due date agreed as a
result of accelerated repayment or any other reasons), the Guarantor shall, at
the request of the Guarantee, pay said Debt to the Guarantee on behalf of the
Principal Debtor without any delay, as if the Guarantor had become the Principal
Debtor in place of the actual Principal Debtor. The Guarantor shall meanwhile
pay any interest accrued on such overdue Debt from the due date of payment to
the date when the Guarantor fully pays the required amounts under this Letter,
at a rate equal to the annual interest rate applicable to such Debt payable by
the Principal Debtor from time to time under the Financing Agreement. This
Letter is a repayment guarantee instead of a guarantee for debt collection. The
due and outstanding amounts of debt and expenses set forth on the vouchers
produced by the Guarantee shall be final to the Guarantor. As an independent
obligation, the Guarantor agrees that if any debt guaranteed by the Guarantor
becomes unenforceable, invalid or illegal (whether such circumstance exists now
or whether it has become known or may become known to any Party hereto in the
future), the Guarantor shall, as a major obligation of the Guarantor and upon
request by the Guarantee, immediately indemnify the Guarantee for any cost, loss
or indebtedness incurred as a result of such circumstance. The amount of such
cost, loss or indebtedness of the Guarantee shall be equal to the amounts
otherwise repayable to the Guarantee.
 
14. Absolute Guarantee
 
This Letter is a continuous guarantee which shall become valid from the date of
signature and remain in force till the date when the Guarantor informs the
Guarantee of the cancellation of this Letter. The notice shall take force after
the Guarantee receives the notice or on a later date specified in the notice. It
is however provided that the said cancellation hereof shall not restrict or
terminate any guaranty on related deals already agreed hereunder between the
parties before cancellation.
 
2

--------------------------------------------------------------------------------


 
To the extent permitted by the applicable laws of the People’s Republic of China
(hereinafter referred to as “China”; but for the purpose of this Letter, Hong
Kong, Macao or Taiwan shall be excluded), the obligations of the Guarantor
hereunder shall be unconditional, and the Guarantor shall waive its right of
defense in respect of any of the following: (i) The unenforceability, invalidity
or illegality of any Debt; (ii) Any modification, amendment or waiver of any
clauses regarding the Debt or any consent regarding any deviation from the debt
clauses, including changes to any extension or renewal of any period or terms,
or in any payment method or place, made with or without notice to the Guarantor
whatsoever; (iii) Any exchange, replacement, release of, or any unfulfilled
security interest in, or any damage to any collaterals used to secure the Debt
repayment hereunder; (iv) The Principal Debtor loses its capacity, power,
authorization or its legal person status required for or incurs any change to
its corporate existence, corporate structure or ownership, or it incurs any
insolvency, bankruptcy, restructuring, or any other similar procedures that may
affect the Principal Debtor or any of its assets or which may cause termination
or elimination of any Debt; (v) Any right of claim, right of setoff or other
rights that the Guarantor may have from time to time against the Principal
Debtor, regardless of whether such rights are related to the transactions
contemplated hereunder, to the extent that the provisions herein cannot prevent
such claims from being made in any separate litigation or necessary
counterclaim; (vi) Any laws, statutes or regulations in any jurisdiction
affecting the Debt clauses or the rights of the Guarantee, including but not
limited to: (A) The implementation of any such laws, statutes or regulations of
the jurisdiction (including prior approval) will forbid the exchange of non-US
currencies (as defined below) into US dollars or remittance of fund out of the
jurisdiction, or make it impossible to obtain US dollars in the legal foreign
exchange market in the jurisdiction according to common business practices; or
(B) any orders are announced for closing down business operations of the banking
sector in the jurisdiction or for suspension of payment, or the jurisdiction or
the government imposes any orders for suspension of repayment on any due and
outstanding amounts or requests for any rearrangement or restructuring, or
requires prior approval for any repayment; or (C) the obligation of repayment
set forth herein for any debt incurred in the said jurisdiction is directly or
indirectly deprived by way of State or governmental confiscation,
nationalization, or requisition; or (D) any war (declared or not), insurrection,
revolution, enemy actions, civil turmoil or any event in the jurisdiction having
similar impact as those described in the subsections (A), (B) or (C) above (all
events described in (A) to (D) above shall be limited to those occurring or
existing on or after the date of this Letter); and (vii) Any other circumstance
(including but not limited to limitation of prosecution) or any representation
(or the reliance on such representation) of the Guarantee which may constitute
an objection or discharge of all or part of the obligations of the Principal
Debtor or the Guarantor.
 
3

--------------------------------------------------------------------------------


 
Without prejudice to the generality of the foregoing and if permitted by the PRC
laws, in respect of any Debt, if the Debt is denoted in US dollars or in foreign
currencies other than the currency of the jurisdiction where the Principal
Debtor is primarily based, as it is stipulated in the relevant agreement giving
rise to such Debt, the Guarantor warrants that it will strictly follow the terms
of such agreement in making payments to the Guarantee, including provisions on
amounts and types of currency of payment as stipulated thereunder, without
regard to any applicable laws taking effect from time to time in the
jurisdiction where the Principal Debtor is primarily based, or any orders,
decrees or regulations issued by the said jurisdiction.
 
The tenet of this Article 2 is to expressly set forth that the obligations of
the Guarantor under this Letter are absolute and unconditional in any
circumstances.
 
15. Waive of Rights
 
The Guarantor hereby waives (i) any requirement on the Guarantee regarding any
instant, diligent notices of acceptance or non-acceptance or any other notices
in connection with any Debt and this Letter; and (ii) any requirement on the
Guarantee to exercise any right or take any action against the Principal Debtor,
or to request any collateral security or credit support therefrom.
 
16. Re-effectiveness
 
This Letter shall be consecutively valid. Under certain circumstances, if at any
time all or part of the debts of the Principal Debtor (whether it is debt of the
Principal Debtor or any security on such debt or any amounts hereunder or
otherwise) are paid or cancelled, or rearranged by way of repayment, guarantee
or other disposals, but such repayment, cancellation or rearrangement are
revoked or the Guarantee must refund the received amounts due to any insolvency,
bankruptcy, liquidation, administration or restructuring of the Principal Debtor
as if such repayment, cancellation or rearrangement has never been made before,
then the effectiveness of this Letter shall be restored.
 
17. Right of Subrogation
 
The Guarantor shall not claim, enforce or exercise any right of subrogation that
it may obtain under this Letter. The Guarantor shall may obtain such right of
subrogation by paying in the currency of denomination as set forth hereunder or
in other currencies determined by the Guarantee till it has irrevocably repaid
all debts in full and terminated all agreements whereby the Guarantee undertakes
to provide loans. In the event the Guarantor claims for the right of subrogation
in violation of this Article, the Guarantor shall immediately return any payment
received to the Guarantee.

4

--------------------------------------------------------------------------------


 
18. Non-Competition
 
The Guarantor shall have no right to act as debtee or claim any of such rights,
or have any right of claim to the assets of Principal Debtor or compete with the
Guarantee in case of bankruptcy or liquidation of the Principal Debtor. In the
event the Guarantor claims for such rights in violation of this Article, the
Guarantor shall keep any amounts received as a result thereof on behalf of the
Guarantee and shall pay the amounts to the Guarantee immediately after it
receives them.
 
13. Sub-Debtee
 
The Guarantor shall undertake to the Guarantee that he or she will not claim for
or collect any repayment, early repayment or any other payment resulting from or
in connection with the Principal Debtor’s performance of its obligations set
forth hereunder until the completion of repayment of all debts, regardless
whether the repayment is made in cash, or intangible assets or by setoff method.
However, if the Guarantor is requested by the Guarantee or required by law to
register or claim any rights against the Principal Debtor in respect of any
sub-debt, it shall process such procedures in accordance with the instructions
of the Guarantee, receive any payment on behalf of the Guarantee, and return
such payment to the Guarantee immediately after it receives them. The Guarantor,
as the Principal Debtor, hereby waives any right he or she may have to request
the Guarantee to first claim any right of recourse against the Principal Debtor
in respect of any debt according to the Financing Agreement and/or the Main
Agreement.

5

--------------------------------------------------------------------------------


 
14. Taxes
 
Any payment prescribed in this Letter shall not be deducted, including all
current or future payments, but excluding the income tax and franchise taxes
(all taxes, charges, deductions, fees or withholding tax and all related debts
are referred to as the “Taxes”) imposed in accordance with the laws issued in
the place of jurisdiction or local government where the corporation or loan bank
of the Guarantee locates. In case the Guarantor deducts any of taxes from the
payable amount according to any relevant laws, (i) the payable amount shall be
increased accordingly so as to make sure the Guarantee can receive its
receivables after the deduction aforesaid (including the deduction of extra
payables applicable under this Article) as if no such deduction has been made;
(ii) the Guarantor shall perform such deduction aforesaid, and (iii) pay for all
deducted items to the taxation administration or any other government institutes
according to relevant laws. In addition, the Guarantor shall also pay for any
stamp tax, document tax, consumption tax, asset tax or other similar charges
(referred to as “Other Taxes”) arising hereunder from signature, delivery or
registration of this Letter or related to the debts aforesaid or upon the
current or future payment prescribed under this Letter. The Guarantor shall
immediately submit both original and certified copy of the receipt of payment to
the Guarantee, and at the request indemnify the Guarantee for any taxes, charges
or other debts (including penalty, interest and expenses) paid by the Guarantee
within thirty days, regardless whether the Taxes or Other Taxes aforesaid are
legal. Without prejudice to the effectiveness of the other agreements referred
herein, the agreement and obligations of the Guarantor set forth in this Article
shall remain effective after repayment of both principal and interest and the
termination of this Letter.
 
15. Place and Currency of Payment
 
In case the debts are payable in US dollars, the Guarantor shall pay to the
place and the account designated by the Guarantee. In case the debts are payable
in any foreign currency other than US dollars (referred to as “Non-US Currency”)
and no agreement has been reached regarding the time and place of such payment,
the Guarantor shall, at the selection of the Guarantee, (i) pay the debts in
Non-US Currency and in the prescribed payable place, or (ii) pay US dollars to
any account designated by the Guarantee in the prescribed place. In case the
payment is made according to subsection (ii) above, the Guarantor shall pay
equivalent US dollars with the debt amount to the Guarantee. Ordinary bank
procedures shall be applied in the calculation of exchange rate. The Guarantee
shall make sure the Guarantor is able to purchase equivalent US dollars in the
place of payment on the payment date; provided, however, that the foregoing
provision in this paragraph shall not be applicable to any payment in Non-US
Currency due to application of any non-US laws, orders, decrees or regulations,
in which case, for the purpose of this Letter, the debts shall still be deemed
to be payable in US dollars and be paid to the Guarantee according to the first
sentence of this Article 9. The Guarantor shall indemnify any additional
expenses to the Guarantee for purchase of foreign exchanges according to this
Article. For the purpose of this Article 9, any evidence shall be sufficient if
it can demonstrate that the Guarantee will suffer losses if it converts or
purchases foreign exchange.

6

--------------------------------------------------------------------------------


 
10. Right of Setoff
 
Should the laws of the People’s Republic of China allow, if the Guarantor fails
to make payment when its obligations become due and payable, the Guarantee shall
be authorized to set off any and all debts with any deposit (ordinary or
special, fixed or current, temporary or formal whatsoever), stock, bond,
commercial document or other assets held or controlled by the Guarantee from
time to time, or with any amounts that the Guarantee owes to the Guarantor at
any time or any indebtedness incurred by the Guarantee to the Guarantor’s credit
or account at any time, regardless whether the Guarantee has made any other
claim hereunder. The Guarantee shall inform the Guarantor of the setoff
immediately after the same occurs, provided however that any failure to send
such a notice shall not affect the effectiveness of such setoff or use if
permitted by the laws of the People’s Republic of China. The right of the
Guarantee stipulated herein is in addition to any other rights and remedy the
Guarantee may have, including but not limited to other rights of setoff. To the
extent permitted by the laws of the People’s Republic of China, the Guarantor
agrees to waive any right of setoff he or she may have against the Guarantee,
and not exercise any rights under its obligations set forth hereunder without
restricting the effectiveness of the aforesaid waiver.
 
11. Representations and Warranties
 
The Guarantor represents and warrants that: (i) the Guarantor is legally
qualified to sign, deliver and perform this Letter, and will not break any law
or any contractual limitation with binding force over the Guarantor; (ii) the
Guarantor signs, delivers and performs this Letter without any authorization,
approval, notice or registration by any government institute, or supervision
organization or any third party; (iii) the obligations prescribed here in this
Letter, once signed and delivered by the Guarantor, shall become effective and
have binding force on the Guarantor; (iv) the Guarantor has not taken any steps
or legal procedures (if any) related with bankruptcy; and (v) the Guarantor has
reached the minimum age requirement according to applicable laws, has good
reason, and has entered into this Letter out of his/her own free will after
he/she has sought independent professional advice (including legal advice) on
all of his/her obligations hereunder this Letter and come to a thorough
understanding of the nature of such obligations. The representations and
warranties contained in this clause shall be deemed to be repeatedly made by the
Guarantor each day in any period when the debts remain unpaid or not discharged,
as the case may be.

7

--------------------------------------------------------------------------------


 
38. Undertakings
 
The Guarantor hereby undertakes to the Guarantee that unless it is otherwise
agreed by the Guarantee, so long as any debt remains unpaid, the Guarantor shall
(i) comply with all applicable laws, statutes, and requirements and orders of
any government authorities having jurisdiction; (ii) pay for all taxes,
evaluation expenses, administrative charges or collection based on the incomes,
revenues or assets of the Guarantor before any penalty is charged in order not
to cause any lien, mortgage or any burden of rights to any of the assets
aforesaid; (iii) sign any other document or bills, including any negotiable bill
and take any action reasonably requested by the Guarantee for the purpose of
implementation of this Letter; (iv) the Guarantor, without any prior consent of
the Guarantee in written form, shall not (A) undertake, guarantee or endorse any
other obligation, or be directly or indirectly responsible for any obligations
of any individual, enterprise or company other than the obligations of the
Guarantor prescribed herein; or (B) sell, lease or dispose or transfer any
material part of his or her assets.
 
39. Consecutive Guaranty
 
This Letter constitutes a consecutive guaranty and is applicable to any current
or future debts regardless of the time of such debts. This Letter is irrevocable
and remains fully effective throughout the period of validity until all payable
amounts prescribed herein are irrevocably paid and all agreements related to
such debts are terminated. This Letter is an extra guaranty on and over any
other guaranty the Guarantee may have now or in the future regarding any debt,
and will not affect nor be affected by such other guaranty. To the extent
permitted by the laws of the People’s Republic of China, and in order to
maximize the amount of recovery of debts from the Principal Debtor in any actual
or potential bankruptcy or dissolution (other than the fact that the Principal
Debtor makes repayment to the Guarantee), the Guarantee may put such recovered
amounts into a temporary account with accrual of interest. The amounts shall be
kept in such account (interest-bearing temporary account) until the Guarantee is
satisfied with the following: The Guarantee has no more obligation to make any
payment in respect of the Debt and the Guarantee has irrevocably collected all
amounts payable to the Guarantee under the Debt.
 
40. Amendment
 
No amendment or abandon of any clause of this Letter and no consent given by the
Guarantor to any deviation from the terms of with this Letter shall be deemed
valid unless they are made in writing and signed by the Guarantee. Subject to
the Guarantees’ signature, such abandonment or consent shall be valid for
special purposes under special circumstances.

8

--------------------------------------------------------------------------------


 
41. Address
 
All notices and other communications prescribed herein shall be in writing
(including telefax), and sent by mail, telefax or express mail. Any notice to
the Guarantor shall be to the attention of Li Wenliang at the address: Luoshan
Industrial Park, Pinghu Town, Longgang District, Shenzhen City, 51811l, and any
notice to the Guarantee shall be to the attention of Johnson Liu, Citibank China
Co., Ltd., at the address: F35, Citigroup Tower, No.33, Huayuanshiqiao Road,
Pudong District, Shanghai, China, 200120, and CC (carbon copy) to Johnson Liu,
Block A, F9, CITIC Tower, No.1093, Middle Shennan Road, Futian District,
Shenzhen City, 51803l; or sent to any other address specified in any written
notice from one party to the other. All notices or other documents sent by mail
shall become effective immediately after they are put into the mailbox, and
notices sent by telefax shall become effective once sent out.
 
42. Credit Award Authorization
 
The Guarantor shall, without reliance on the Guarantee, independently analyze
the credit status and make his or her own decision to sign this Letter based on
any proper documents and information. The Guarantor shall have sufficient
methods to successively obtain basic information regarding the business,
operations and financial status of the Principal Debtor, and has not and will
not depend on any such information provided by the Guarantee. The Guarantor
acknowledges and understands that he or she can materially benefit, directly or
indirectly from the credit award prescribed herein, and he or she fully agrees
and understands the terms and conditions of this Letter and the legal meaning of
such terms and conditions hereof.
 
43. Transfer of Rights
 
To the extent permitted by the PRC laws, this Letter shall have binding force
over the Guarantor and any of its successors or assigns. The Guarantor shall not
transfer his or her rights or obligations without prior consent of the
Guarantee. The Guarantee may at any time transfer any of its rights or
obligations (if any) prescribed herein to any other entity or individual after
sending notice to the Guarantor. The Guarantor agrees such notice of right
transfer can be made in any written form determined by the Guarantee at its sole
discretion, and such transfer by the Guarantee requires no prior approval and
consent of the Guarantor. The Guarantor further agrees that it is bound and will
continue to be bound by this Letter regardless of such transfer of rights by the
Guarantee.
 
9

--------------------------------------------------------------------------------


 
44. Accumulative Rights
 
The rights and remedies the Guarantee is entitled to hereunder shall be in
addition to and not exclusive of any other rights and remedies that the
Guarantee may enjoy under any laws, other agreements or documents. Any delay on
the part of the Guarantee to perform any of its rights shall not be deemed a
waiver of such rights.
 
45. Joint and Several Liability
 
The Guarantor shall bear joint and several liability with any other guarantor
(if any) for the debts aforesaid according to the laws of the People’s Republic
of China. The Guarantor acknowledges and agrees that any of his or her
obligations under this Letter shall not be relieved, or damaged or affected in
any manner whatsoever in case the obligations of other guarantor are cancelled
or terminated, and/or such obligations become invalid, illegal or not
unenforceable.
 
46. Disclosure of Information
 
The Guarantor hereby irrevocably and unconditionally agrees that the Guarantee
may disclose any information held by the Guarantee regarding debt, deposit,
transfer or any other deal information or similar information of the Guarantor:
(i) to any professional consultation institutes or their employees, or any other
party providing services to the Guarantee, and/or (ii) to the headquarters,
branches, or affiliates of the Guarantee, and/or (iii) to the regulatory bodies,
judicial bodies or other government agencies of China or USA, including any
state, provincial and municipal governments, or the government authorities at
the place of other guarantors, headquarters of the Guarantee or its other
branches or affiliates, and/or (iv) to any participants, or assignees or
transferees of any rights (including any potential any participants, or
assignees or transferees under any loans related to such debts); and/or (v) to
any potential purchasers of the assets and liabilities of the Guarantee, and
candidates for merging with the Guarantee, or any inheritors or any other person
having similar legal status.
 
47. Personal Information
 
The Guarantor hereby agrees to the collection, processing and use by the
Guarantee of any personal information regarding to and provided by the
Guarantor; and the information aforesaid may also be obtained by the Guarantee
(i) for the purpose of processing any deal between the Guarantee and the
Guarantor, or (ii) for the purpose of soliciting business from the Guarantor or
for any third party to solicit business from the Guarantor; and/or (iii) for
other purpose allowed by other laws and regulations.

10

--------------------------------------------------------------------------------


 
48. Severability
 
In the event any of the clauses prescribed in this Letter is or becomes illegal,
invalid or unenforceable in any jurisdiction, it shall not affect (i) the
effectiveness or enforceability of other clauses of this Letter in such
jurisdiction; or (ii) the effectiveness or enforceability of the clause
aforesaid or any other clauses of this Letter in other jurisdictions.
 
49. Judgment
 
If, for the purpose of obtaining any court judgment, any amount falling due
hereunder must be converted from US Dollars into Non-US Currencies, the
Guarantor agrees to apply ordinary bank procedures for purpose of determining
the exchange rate and the Guarantee shall be able to purchase US Dollars with
such Non-US Currency one working day before the final judgment is issued.
Notwithstanding the final judgment in Non-US Currency, the obligations of the
Guarantor falling due hereunder shall be relieved on the date of payment only to
the extent of any amount in Non-US Currency declared due and payable by the
Guarantor to the Guarantee as specified in the judgment. The Guarantee may
purchase US Dollars with such Non-US Currency as per ordinary bank procedures.
In the event the purchased US Dollars fall short of the US Dollar amount
previously due and owing to the Guarantee, the Guarantor agrees, as a separate
obligation, to indemnify any loss to the Guarantee arising in connection
therewith, regardless of the result of the court judgment. In the event the
purchased US Dollars exceed the US Dollar amount previously due and owing to the
Guarantee, the Guarantee agrees to remit the excessive portion to the Guarantor.
 
50. Governing Laws
 
This Letter shall be subject to, governed by and interpreted in accordance with
the laws of the People’s Republic of China. The Guarantor shall irrevocably
submit to the non-exclusive jurisdiction of the local court in the place of the
Guarantee.
 
11

--------------------------------------------------------------------------------


 
Li Wenliang
     
    /s/ Li Wenliang
 
(Signature)
     
ID No.:

 
Witnessed/Verified By:   
Johnson Liu, Manager
 
          Print Name
     
/s/ [illegible signature]
 
             Signature

 
12

--------------------------------------------------------------------------------


 